UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2011 Commission File Number:001-33179 AEGEAN MARINE PETROLEUM NETWORK INC. (Translation of registrant's name into English) 42 Hatzikyriakou Avenue Piraeus, Athens 185 38 Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a copy of the proxy statement and proxy card of Aegean Marine Petroleum Network Inc. (the "Company") for the Company's 2011 Annual Meeting of Shareholders scheduled to be held on May 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AEGEAN MARINE PETROLEUM NETWORK INC. (registrant) Dated:April 19, 2011 By:/s/ E. Nikolas Tavlarios Name: E. Nikolas Tavlarios Title:President Exhibit 1 April 12, 2011 TO THE SHAREHOLDERS OF AEGEAN MARINE PETROLEUM NETWORK INC. Enclosed are a Notice of the 2011 Annual Meeting of Shareholders (the “Meeting”) of Aegean Marine Petroleum Network Inc. (the “Company”) which will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York on May 12, 2011 at 11:15 a.m. local time, and related materials. At the Meeting, shareholders of the Company will consider and vote upon proposals: 1 To elect three Class B Directors to serve until the 2014 Annual Meeting of Shareholders (“Proposal One”); 2. To ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the Company’s independent auditors for the fiscal year ending December 31, 2011 (“Proposal Two”); and 3. To transact such other business as may properly come before the Meeting or any adjournment thereof. Adoption of Proposals One and Two requires the affirmative vote of a majority of the shares of stock represented at the Meeting. We urge you to vote in favor of all of the Proposals. You are cordially invited to attend the Meeting in person. If you attend the Meeting, you may revoke your proxy and vote your shares in person. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES. THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED. ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED BY MANAGEMENT IN FAVOR OF ALL PROPOSALS PRESENTED IN THE PROXY STATEMENT. Very truly yours, /s/ E. Nikolas Tavlarios E. Nikolas Tavlarios President AEGEAN MARINE PETROLEUM NETWORK INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 12, 2011 NOTICE IS HEREBY given that the Annual Meeting of Shareholders of Aegean Marine Petroleum Network Inc. (the “Company”) will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York on May 12, 2011 at 11:15 a.m. local time, for the following purposes, of which items 1 and 2 are more completely set forth in the accompanying Proxy Statement: 1 To elect three Class B Directors to serve until the 2014 Annual Meeting of Shareholders (“Proposal One”); 2. To ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the Company’s independent auditors for the fiscal year ending December 31, 2011 (“Proposal Two”); and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. The board of directors has fixed the close of business on April 1, 2011 as the record date for the determination of the shareholders entitled to receive notice and to vote at the Annual Meeting or any adjournment thereof. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES. THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED. ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED BY MANAGEMENT IN FAVOR OF ALL PROPOSALS PRESENTED IN THE PROXY STATEMENT. IF YOU ATTEND THE ANNUAL MEETING, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON. By Order of the Board of Directors /s/ Spyridon Fokas Secretary Spyridon Fokas April 12, 2011 Athens, Greece AEGEAN MARINE PETROLEUM NETWORK INC. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 12, 2011 INFORMATION CONCERNING SOLICITATION AND VOTING GENERAL The enclosed proxy is solicited on behalf of the board of directors of Aegean Marine Petroleum Network Inc., a Marshall Islands corporation (the “Company”), for use at the Annual Meeting of Shareholders to be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York on May 12, 2011 at 11:15 a.m. local time, or at any adjournment or postponement thereof (the “Meeting”), for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Shareholders. This Proxy Statement and the accompanying form of proxy are expected to be mailed to shareholders of the Company entitled to vote at the Meeting on or about April 12, 2011. VOTING RIGHTS AND OUTSTANDING SHARES On April 1, 2011 (the “Record Date”), the Company had outstanding 46,709,420 shares of common stock, par value $0.01 per share (the “Common Shares”). Each shareholder of record at the close of business on the Record Date is entitled to one vote for each Common Share then held. One or more shareholders representing at least a majority of the shares issued and outstanding shall be a quorum for the purposes of the Meeting. The Common Shares represented by any proxy in the enclosed form will be voted in accordance with the instructions given on the proxy if the proxy is properly executed and is received by the Company prior to the close of voting at the Meeting or any adjournment or postponement thereof. Any proxies returned without instructions will be voted FOR the proposals set forth on the Notice of Annual Meeting of Shareholders. Leveret International Inc., the holder of approximately 20.7% of the Company’s outstanding common shares as of the Record Date, and Mr. Peter C. Georgiopoulos, the holder of approximately 10.0% of the Company’s outstanding common shares as of the Record Date, have indicated that they intend to vote FOR the proposals set forth in the Notice of Annual Meeting of Shareholders. In the event that a quorum is not present at the Meeting or, even if a quorum is so present, in the event that sufficient votes in favor of the positions recommended by the board of directors on the proposals described in this Proxy Statement are not timely received, the majority of shares present at the Meeting in person or by proxy shall have the power to adjourn the Meeting. If the Meeting is adjourned for reasons other than a lack of quorum, no further notice of the adjourned Meeting will be required other than announcement at the Meeting in order to permit further solicitation of proxies. The Common Shares are listed on the New York Stock Exchange (“NYSE”) under the symbol “ANW.” REVOCABILITY OF PROXIES A shareholder giving a proxy may revoke it at any time before it is exercised. A proxy may be revoked by filing with the Secretary of the Company at the Company’s principal executive office, 10 Akti Kondili, Piraeus thens, Greece, a written notice of revocation by a duly executed proxy bearing a later date, or by attending the Meeting and voting in person. PROPOSAL ONE ELECTION OF DIRECTORS The Company has seven directors on the board of directors, which is divided into three classes. As provided in the Company’s Amended and Restated Articles of Incorporation, each director is elected to serve for a three year term and until such director’s successor is duly elected and qualified, except in the event of his death, resignation, removal or earlier termination of his term of office. The term of three Class B Directors expires at the Meeting. Accordingly, the board of directors has nominated Peter C. Georgiopoulos, John P. Tavlarios and Spyridon Fokas, each of whom is a current Class B Director, for election as directors whose term would expire at the Company’s 2014 Annual Meeting of Shareholders. Unless the proxy is marked to indicate that such authorization is expressly withheld, the persons named in the enclosed proxy intend to vote the shares authorized thereby FOR the election of the following two nominees. It is expected that each of these nominees will be able to serve, but if before the election it develops that any of the nominees is unavailable, the persons named in the accompanying proxy will vote for the election of such substitute nominee or nominees as the current board of directors may recommend. Nominees for Election to the Company’s Board of Directors Information concerning the nominees for director of the Company is set forth below: Name Age Position Peter C. Georgiopoulos 50 Chairman of the Board of Directors, Class B Director John P. Tavlarios 49 Class B Director Spyridon Fokas 56 General Counsel and Corporate Secretary, Class B Director Certain biographical information about each of these individuals is set forth below. Peter C. Georgiopoulos has been the Chairman of the Company’s board of directors since December 2006. Since 1997, Mr. Georgiopoulos has served as Chairman, President, Chief Executive Officer of General Maritime Corporation (NYSE-GMR), a publicly-traded tanker company. Mr. Georgiopoulos is also Chairman of the board of directors of Genco Shipping & Trading Limited (NYSE-GMR), a public drybulk shipping company and Baltic Trading Limited (NYSE-BALT), a public drybulk shipping company. From 1991 to 1997, Mr. Georgiopoulos was the principal of Maritime Equity Management, a vessel-owning and investment company, which he founded in 1991. Mr. Georgiopoulos is a member of the American Bureau of Shipping. Mr. Georgiopoulos holds a master’s degree in business administration from the Tuck School of Business at Dartmouth College and is a member of the Board of Overseers of the Tuck School. John P. Tavlarios has served as a member of the Company’s board of directors since December 2006. From December 2008, Mr. Tavlarios has served as a director and President of General Maritime Corporation, (NYSE-GMR). Mr. Tavlarios served as Executive Vice President of General Maritime Corporation from its inception in 1997 until January 2000 and President and Chief Operating Officer of General Maritime Corporation from May 2001 until December 31, 2002. Following an internal reorganization of General Maritime Corporation, which took effect at the close of business on December 31, 2002 through December 2008, Mr. Tavlarios was Chief Executive Officer of its tanker operating subsidiary, General Maritime Management LLC. From 1995 to 1997, Mr. Tavlarios was affiliated with Maritime Equity Management, a vessel-owning and investment company, where he served as Director of Marine Operations. From 1992 to 1995, Mr. Tavlarios was President and founder of Halcyon Trading Company, a consulting firm specializing in international business development with a particular emphasis on the international oil industry. From 1984 to 1992, Mr. Tavlarios was employed by Mobil Oil Corporation, spending most of his tenure in the Marine Operations and the Marketing and Refining divisions. Prior to 1984, Mr. Tavlarios was involved in his family’s shipping business, assisting in marine operations. Mr. Tavlarios is a member of the American Bureau of Shipping, the Det Norske Veritas North American Committee, the Skuld board of directors, and on the Board of Trustees of the Seaman’s Church Institute. Mr. Tavlarios holds a master’s degree in business administration from St. John’s University. Mr. Tavlarios is the brother of Mr. E. Nikolas Tavlarios, the Company’s President and Chief Executive Officer. Spyridon Fokas has been a member of the Company’s board of directors since June 2005. Mr. Fokas has also served as the Company’s General Counsel and Corporate Secretary since June 2005. Mr. Fokas is currently an attorney at S. Fokas – B. Koumbiadou Law Offices. Mr. Fokas has been practicing maritime law since 1980 and has represented the Company since 1998. Mr. Fokas is a member of the Greek Maritime Law Association and the Hellenic Society of Maritime Lawyers. Mr. Fokas holds a law degree from the University of Athens School of Law and has undertaken post-graduate studies in shipping law at the University College London. Required Vote. Approval of Proposal One will require the affirmative vote of a majority of the votes cast at the Meeting by the holders of shares entitled to vote at the Meeting. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE IN FAVOR OF THE PROPOSED DIRECTORS. UNLESS REVOKED AS PROVIDED ABOVE, PROXIES RECEIVED BY MANAGEMENT WILL BE VOTED IN FAVOR OF THE PROPOSED DIRECTORS UNLESS A CONTRARY VOTE IS SPECIFIED. PROPOSAL TWO RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS The board of directors is submitting for ratification at the Meeting the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the Company’s independent auditors for the fiscal year ending December 31, 2011. Deloitte Hadjipavlou Sofianos & Cambanis S.A. has advised the Company that the firm does not have any direct or indirect financial interest in the Company, nor has such firm had any such interest in connection with the Company during the past two fiscal years other than in its capacity as the Company’s independent auditors. All services rendered by the independent auditors are subject to review by the Audit Committee. Required Vote. Approval of Proposal Two will require the affirmative vote of a majority of the shares of stock represented at the Meeting. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR APPROVAL OF THE APPOINTMENT OF DELOITTE HADJIPAVLOU SOFIANOS & CAMBANIS S.A. AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. UNLESS REVOKED AS PROVIDED ABOVE, PROXIES RECEIVED BY MANAGEMENT WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A CONTRARY VOTE IS SPECIFIED. SOLICITATION The cost of preparing and soliciting proxies will be borne by the Company. Solicitation will be made primarily by mail, but shareholders may be solicited by telephone, e-mail, or personal contact. The board of directors may retain the services of a professional proxy solicitation service for soliciting proxies. EFFECT OF ABSTENTIONS Abstentions will not be counted in determining whether Proposals One or Two have been approved. OTHER MATTERS No other matters are expected to be presented for action at the Meeting. Should any additional matter come before the Meeting, it is intended that proxies in the accompanying form will be voted in accordance with the judgment of the person or persons named in the proxy. By Order of the Board of Directors /s/ Spyridon Fokas Secretary Spyridon Fokas April 12, 2011 Athens, Greece INTENTIONALLY LEFT BLANK
